Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 Applicant's Amendment to the Claims filed on 03/01/2021 has been entered.
Claims 1-3 and 5-6 are pending and examined.
Priority
This US15/764,752 filed on 03/29/2018 is a 371 of PCT/US2016/054767 filed on 09/30/2016 which claims US priority benefit of US Provisional 62/235,186 filed on 09/30/2015.
Response to Amendment/Argument
	All objections and rejections made in a previous office action and not repeated in this office action are withdrawn in view of the Applicant's submission filed on 03/01/2021.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 (iii) should insert “a” before “repressible promoter element”.  
repressible promoter..
Claim 2, line 1, should recite “(E)” rather than “E”.  
Amend the phrase in claim 3 as follows: “responsive to [[a]] an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 20, the phrase “wherein hybrid factors hTF1, hTF2 and hRP1 each comprise an environmental sensing module”.  This phrase in unclear because the hRP1 has not been previously termed a “factor” in the claims whereas hTF1 and hTF2 are transcription factors.  It is unclear what limitation is required of the claim.
Claim 6 is indefinite because it depends from claim 5 and is not remedial.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 5-6 are drawn to a system with the required function of rendering cell growth restricted to the presence of a predetermined set of at least two selected input agents, the system comprising a nucleic acid encoding expression modules comprising: a toxin expression module, and a first hybrid repressor protein expression module.  Further, claims 5-6 require the function that when introduced to a host cell in the absence of either 
While showing possession for the passcode circuit/system(s) shown in the specification in Figure 4a-4b, and Figs 20A-20C; in combination with the critically essential hybrid transcription factors shown in Figures 3A-3B and specifically by sequences in the specification identified by SEQ ID NO, neither the instant specification nor the state of the art before the effective filing date of the presently claimed invention provide a sufficient showing so that one of ordinary skill in the art would be able to envision whether a given combination of nucleic acid constructs possessed the required function of the presently claimed invention and thus was encompassed or excluded from the claims. 
The MPEP 2163 states that “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors” and further states that “for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  In the instant case, it is well-established that genetic circuits or cellular regulatory cascades occurring within a biological cell is considered an emerging and unpredictable technology. For evidence of the complexity and unpredictable nature of biological circuits and gene expression cascades see Collins et al (US 2010/0175141; of record). Thus, the claims require a 
Claim 5-6 are drawn to a system with the required function of rendering cell growth restricted to the presence of a predetermined set of at least two selected input agents, the system comprising a nucleic acid encoding expression modules comprising: a toxin expression module, and a first hybrid repressor protein expression module. No structure is present in the claims for such configuration of the combination of required elements and no structure is found in the claims for several of the critically essential elements, including “a nucleic acid binding site for an input agent and a nucleic acid encoding a second repressor protein. Further, regarding claims 5-6, these claims do not require the Tet and Lac structural elements. 
The MPEP 2163 states that a claim may lack written description support when “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved’.
Further, the MPEP 2163 states that the “claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not 
Consider the claim “A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEG 1D NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO: is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, enhancers, coding regions, and other regulatory elements). 
 
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described of art-recognized correlation between the disclosed function and the structure(s) responsible for the function. For example, the amino acid sequence of a protein along with knowledge of the genetic code might put an inventor in possession of the genus of nucleic acids capable of encoding the protein, but the same information would not place the inventor in possession of the naturally-occurring DNA or mRNA encoding the protein.
 
MPEP 2163 states that an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 44 USPGed 1961, 1966 (Fed. Cir. 1997). Possession may be shown in variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying 
Further, MPEP 2163 claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement.
The currently amended claims require not only critically essential nucleic acids having specific sequences but also requires a combination of such nucleic acids which must interact with each other and components of a living cell to achieve the required claimed functions. The MPEP 2168 states that to make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure. For example, in Hyatt v. Duda, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant's specification did not support the particular claimed combination of elements, even though applicant's specification listed each and every element in the claimed combination. The court found the “examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination” and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed Appx 5, 13-14 (Fed. Cir, 2012). The instant case is similar to this example provided in the MPEP 2163 because the claims are not drawn to a simple nucleic acid structure but to a complex combination of nucleic acid structure having the requirement to be expressed or act as binding sites within a cell and to effect differential expression within the cell in response to generic agents/toxins.
For example, the MPEP 2163 states that the “claimed invention itself must be adequately described in the written disclosure and/or the drawings”.  For example, disclosure of an antigen fully characterized by is structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional..
Response to Arguments
The Applicants’ arguments of the submission of 03/01/2021 have been fully considered but are unpersuasive.  The applicants argue:
As a first matter, Applicant has amended the claims herein to recite “an input agent,” and specified that the input agent is “a TetR inhibiting tetracycline.” This adds additional structure fully consistent with the recited “first repressor module” comprising a repressor promoter nucleic acid sequence (rPi) of the tet repressor (tetR) family operably linked to the specified nucleic acid. The amendment makes it more abundantly clear that the claimed biological circuit is rendered sensitive to the presence or absence of a TetR inhibiting tetracycline.


In addition, the applicants argue that with respect to claims 5-6:
Independent claim 5 and its dependent claim 6 are rejected for alleged lack of written description in language directly analogous to that applied to claim 1 and its dependents. Applicant submits that the specification provides description and exemplification of embodiments falling within the claims in the body of the description (see, e.g., paragraphs [0094] to [0098]), in the Examples, and in the Figures. For example, Figures 20A-20C, and corresponding description at paragraph [0031] describe passcode circuits falling within the scope of claim 5. Figure 21 and paragraph [0032] describe optimization of passcode circuits. As with optimization of deadman circuits, this provides additional description of the combinations recited and demonstrates that more than one specific arrangement of the elements can provide the recited circuit.

However, this argument is unpersuasive because while showing possession for the specific passcode circuit/system(s) shown in the specification in Figure 4a-4b, and Figs 20A-20C; in combination with the critically essential hybrid transcription factors shown in Figures 3A-3B and specifically by sequences in the specification identified by SEQ ID NO,  neither the instant specification nor the state of the art before the effective filing date of the presently claimed invention provide a sufficient showing so that one of ordinary skill in the art would be able to envision whether a given combination of nucleic acid constructs possessed the required function of the presently claimed invention and thus was encompassed or excluded from the claims because the claims contain subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Currently amended claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0175141 to Collins et al (Collins ‘141) in view of US 2013/0009799 to Collins et al (Collins ‘799).  This is a new grounds of rejection.
Regarding claim 1, Collins ‘141 discloses a biological circuit rendering a cellular response sensitive to an input agent, the circuit comprising a nucleic acid construct comprising expression modules that form a regulatory circuit sensitive to a input agent, the nucleic acid construct comprising a first and second repressor module and an effector module (para 0041).   Collins ‘141 discloses that the effector protein interferes with cell survival (para 0041). 
Collins ‘141 discloses a first repressor module comprising a first repressible tetR family promoter operably linked to a repressor nucleic acid sequence encoding a first repressor protein and further comprising a nucleic acid binding site for a second repressor protein,
Collins ‘141 discloses a second repressor module comprising a Lac family promoter operably linked to a second repressor nucleic acid sequence encoding a second repressor protein and further comprising a nucleic acid binding site for TetR inhibiting tetracycline (input agent) and the first repressor protein.  Collins et al ’141 discloses tetracycline may be an input agent. (para 0015).  Collins ‘141 disclose that in the absence 
Regarding claim 2, Collins ‘141 discloses that the effector protein (E) may be a toxin that induces a cell death program. (See para 0041; o305). 
Regarding claim 3, Collins discloses a method of rendering a cell responsive to an tetracycline input agent, the method comprising introducing a biological circuit responsive to a tetracycline input agent to a cell. (See para 0041).
However, Collins ‘141 does not explicitly disclose an effector module comprising a sequence that encodes an effector protein operably linked to a third, repressible promoter comprising a repressible promoter element, which comprises a nucleic acid binding site for the first repressor protein.  Collins ‘799 discloses adding an anhydrous tetracycline input agent to the cellular circuit. (para 0027).  Collins ‘799 disclose a programmable genetic switch  (para 0006).  Collins ‘799 disclose an effector module comprising a sequence that encodes an effector protein operably linked to a third, 
[0027] FIGS. 2A-2C depict an exemplary switch-module (SIMM) of the circuits described herein and data from the exemplary switch module (SIMM). FIG. 2A depicts an exemplary SIMM comprising a first inducible promoter sequence (P inducible,1) linked to a forward recombinase recognition site (R1RS), an inverted sequence of a second inducible promoter (P inducible,2), a recombinase sequence (Recombinase 1), and a reverse recombinase recognition site (R1RS). Further upstream of the first inducible promoter sequence of the SIMM is an inverted sequence of a constitutively active inducer agent that is specific for the second inducible promoter. Downstream of the reverse recombinase recognition site of the SIMM is an inverted sequence of a third inducible promoter (P inducible,3) and a sequence encoding a dominant negative version of the inducer agent specific for the second inducible promoter. A further component of the exemplary circuit is a sequence of the second inducible promoter operably linked to an output product. In the absence of any inducing agent, constitutive expression of the inducer agent that is specific for the second inducible promoter drives expression from the inducible promoter operably linked to an output product. Addition of the inducing agent specific for the first inducible promoter sequence (P inducible,1) of the SIMM causes expression of the recombinase sequence and subsequent inversion of the recombinase sequence and the inverted sequence of the second inducible promoter (P inducible,2) of the SIMM, such that the second inducible promoter can now drive expression of the dominant negative inducer agent that is specific for the second inducible promoter sequence. Expression of the dominant negative inducer agent inhibits transcription of the output product. Addition of the inducing agent specific for the third inducible promoter (P inducible,3) causes reexpression of the inverted recombinase sequence and subsequent restoration to the initial state, and consequent expression of the output product. FIG. 2B depicts an exemplary SIMM, as shown in FIG. 2A, where the first inducible promoter sequence (P inducible,1) is P.sub.LtetO, the forward recombinase recognition site (R1RS) is loxP, the second inducible promoter (P inducible,2) is P.sub.BAD, the recombinase sequence encodes Cre recombinase, the reverse recombinase recognition site (R1RS) is LoxP, the constitutively active inducer agent is arabinose C, the third inducible promoter (P inducible,3) is P.sub.LlacO, the dominant negative version of the inducer agent is a dominant negative arabinose C, and the output product is GFP. FIG. 2C shows data obtained from the exemplary circuit of FIG. 2B, where in the initial state, in the absence of any inducing agent, GFP is expressed. Addition of anhydrous tetracycline to the circuit inhibits GFP expression by permitting 

One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to use an effector module comprising a sequence that encodes an effector protein operably linked to a third, repressible promoter comprising a repressible promoter element, which comprises a nucleic acid binding site for the first repressor protein in the biological gene expression circuits of Collins ‘141 for the added benefit of the ‘799 reference to detect and regulate gene activity in a time-sensitive manner.  Absent evidence to the contrary, in view of the high skill level in the art, it is considered that a skilled artisan would have had a reasonable expectation of success to combine the gene expression circuits of Collins ‘141 and ‘799 to arrive at the presently claimed invention.
Response to Arguments
The applicants’ argument entered with the submission filed on 03/01/2021 has been fully considered but is unpersuasive as it may relate to this new grounds of rejection. 
Applicant submits that it is not simply the recited elements that define the invention as presently claimed, but that the resulting function resulting from the particular configuration of those elements should also be considered. The Office Action fails to analyze the claim based on the switch as a unit and rather rejects the claims based on their particular components. This is incorrect because the claimed switches are intended for a different purpose and thus have different functions defined by the recited arrangement of those elements within the system. Thus, for the sake of argument, even if similar elements are employed in the switches of Collins and those as presently claimed, the structural and functional configuration 
For example, the switches described by Collins function to completely inhibit expression of a heterologous target gene until such time that the skilled artisan desires that the heterologous target gene be expressed. This is achieved through two different methods: (1) direct repression of the heterologous target gene’s promoter sequence, and (ii) RNA interference (RNAi) degradation of any mRNA produced. This permits a complete shut-off of the expression of the heterologous gene. Thus, the Collins system defaults to “off,” where the heterologous target gene is not expressed without an exogenous agent. In order to turn the switch “on” an exogenous agent (e.g., ITPG) needs to be added. The default of this switch is off, or no expression of effector.
In contrast, the switches as claimed in claim 1 are designed to require an exogenous agent (A1 in the claims) to keep the expression of the effector protein turned off.  As but one example, this can limit the unwanted spread of a genetically modified organism when the effector protein is a toxin - without the exogenous agent, effector toxin is produced, thereby killing the cell. This type of switch (and, for example, any microorganism comprising the switch) is intended to be released into a desired environment with a given exogenous agent. When the exogenous agent is no longer available, the switch is turned on and the effector protein is produced to selectively kill the organism. The default of this switch is on, or expression of effector.

In addition, when the claimed switches and their activity are analyzed as a whole, it becomes readily evident that there are many other structural and functional differences between the switches of Collins and the claimed switches. For example, the switches as claimed do not require the presence of a non-coding region in the switch (or unit) to express an RNAi molecule, as required by the switches of Collins. In addition, Collins requires that the heterologous gene target comprise an RNAi target sequence to permit degradation of the mRNA of the target sequence. In contrast, the effector protein is intended to kill the cell and it would be counter-intuitive to use an RNAI, as allegedly taught by Collins, that causes degradation of the mRNA encoding the effector protein.
As discussed above, the switches as recited in claim 1 as amended have the fail-safe mechanism of inducing cell death when the agent is absent, whereas Collins acts in the opposite manner. Thus, in order for Collins to induce cell death, an agent must be supplied, which can mean that a genetically modified organism can ‘escape’ easily into the environment to 
In conclusion, one of skill in the art would not have been motivated to alter the switches of Collins so dramatically as to arrive at the claimed invention, with any reasonable expectation of success. That is, to arrive at the claimed invention, one must change a switch from one that turns “on’ expression of a heterologous target gene (e.g., toxin) in the presence of an agent, to the exact opposite (a switch that turns ‘on’ expression of the target gene when the agent is removed). The skilled artisan would also have needed to remove recited components of the Collins switch, such as the non-coding region comprising the RNAi target sequence on the heterologous target gene’s mRNA and the construct encoding the RNAi molecule itself. There is simply no motivation provided by Collins that would have prompted a skilled artisan to make these changes. Thus, the presently claimed invention is not obvious over Collins.
The applicants’ argument regarding the elements of Collins that would need to be removed is unpersuasive because the argument is not commensurate with the scope of the claims as presently written.  The present claims do not recite a particular structure, including an order of elements, or provisos excluding the elements of Collins.  Limitations must not be read into the claims during examination.  Such features shown in the Drawings and working examples in the specification are not found in the claims.  One of ordinary skill in the art would have had a reasonable expectation of success to use the elements of the circuits of Collins to turn on or off effector proteins of interest, including 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs II can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636